PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/859,325
Filing Date: 29 Dec 2017
Appellant(s): JOSHI et al.



__________________
Justin K. Brask
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020 appealing from the Final Rejection which sent out on 07/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
I. In response to Appellant’s argument that

    PNG
    media_image2.png
    458
    475
    media_image2.png
    Greyscale

“First, Appellant understands the lower portion of source/drain epi semiconductor material 122 of Jacob as having outwardly tapering sidewalls and not substantially vertical sidewalls, as is required by Appellant’s claims 1-5 and 8. Second, Appellant understands the upper and lower portions of source/drain epi semiconductor material 122 of Jacob as having flat sidewalls that meet at a point and not as having an upper portion having curved sidewalls, as is also required by Appellant’s claims 1-5 and 8. Third, Appellant understands insulating material 106 of Jacob as being a trench isolation structure below the source/drain epi semiconductor material 122 of Jacob and epi semiconductor material 122 of Jacob, as is also required by Appellant’s claims 1-5 and 8.”, pages 7 to 9.

The Examiner respectfully submits that 
First, the lower portion [LP] of source/drain epi semiconductor material ([122+106], FIG. 2F [as shown above], ¶ [0034], note that 106 is a contact layer of 122, therefore, [122+106] is considered as a source/drain region) of Jacob having substantially vertical sidewalls.
Second, the upper portion having curved sidewalls ([C], FIG. 2F [as shown above]).
Third, a trench isolation structure made of insulating material (109, ¶ [0030], note that insulating=dielectric) and it got some width (spacer), therefore, 109 is considered as a dielectric spacer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        
Conferees:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894 

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                          

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires